MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (In U.S. dollars and in accordance with U.S. GAAP) The following discussion and analysis explains trends in our financial condition and results of operations for the three month period ended June 24, 2011, compared with the corresponding period in the previous Fiscal Year.This discussion is intended to help shareholders and other readers understand the dynamics of our business and the key factors underlying our financial results.You should read this discussion in conjunction with our consolidated financial statements and notes included elsewhere in this Quarterly Report and with our Annual Report for the Fiscal Year ended March 25, 2011. Overview Zarlink designs mixed-signal semiconductor products for a range of communications and medical applications.Mixed-signal integrated circuits (“ICs”) combine both analog and digital circuits on a single semiconductor chip. Our core capabilities are in: · Timing and synchronization products for wireless and wired networks; · Line circuits for voice-over broadband deployments; and · Ultra low-power radio solutions for medical applications. Our highly integrated ICs, chipsets, system-on-chip (“SoC”) and module solutions provide telecom and medical equipment manufacturers with the ability to simplify design, lower costs and reach their end-market quickly. Zarlink offers more than 900 active products, and ships approximately 100 million ICs per year to over 400 customers in more than 100 countries. For more information, visit www.zarlink.com. Forward-Looking Statements Certain statements in this Quarterly Report contain forward-looking statements which involve risks and uncertainties that are based on our current expectations, estimates and projections about the industries, in which we operate, and our beliefs and assumptions. We use words such as anticipate, expect, estimate, believe, and similar expressions to identify such forward-looking statements. Our actual results could differ materially from those anticipated in our forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements. You should carefully consider the following risks and uncertainties prior to investing: · Our dependence on the development of new products, and our ability to introduce these products to the market in a cost-effective and timely manner; · Our ability to integrate any businesses, technologies, product lines or services that we have or will acquire; · Our dependence on foundry suppliers for wafers and third-party subcontractors for the manufacture of our products, and our vulnerability to their capacity constraints during times of increasing demand for semiconductor products or service interruptions; · Our dependence on revenue generation from our legacy products in order to fund development of our new products; · Our dependence on a limited number of customers for a substantial portion of our revenues; · Our limited visibility of demand in our end markets, and the industry practice whereby our customers may cancel and/or defer orders on short notice; · Our global growth is subject to a number of economic risks, including a further deterioration in financial markets and confidence in major economies; · We are a relatively small company with limited resources compared to some of our current and potential competitors; · We have experienced operating losses in several prior Fiscal Years, and may not be able to maintain current profitability; · Our ability to attract and retain key employees; · Significant fluctuations in foreign exchange rates may adversely impact our results of operations; · Risks inherent in our international operations; · Failure to protect our intellectual property or infringing on patents and proprietary rights of third parties could have a material adverse effect on our business, financial condition and results of operations; · Our substantial amount of indebtedness could adversely affect our financial position; and · Other factors referenced in our Annual Report on Form 20-F for the Fiscal Year ended March 25, 2011. 1 RESULTS OF OPERATIONS FOR THE THREE MONTH PERIOD ENDED JUNE 25, 2011 Summary of Results from Operations Three Months Ended (thousands of U.S. dollars, except per share amounts) June 24, June 25, Revenue $ $ Income from continuing operations $ $ Income from discontinued operations $
